Citation Nr: 1534555	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee degenerative joint disease (DJD).

2.  Entitlement to a compensable rating for service-connected migraine headaches, previously rated as chronic muscle contraction headaches.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for postoperative hallux valgus, left foot, with metatarsalgia, and if so, whether entitlement to service connection is warranted.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to a rating in excess of 10 percent for service-connected lumbar degenerative disc disease (DDD) and DJD prior to December 7, 2013, and in excess of 20 percent thereafter.

6.  Entitlement to a rating in excess of 20 percent for service-connected cervical spine injury with DDD, left radicular pain, and neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2015, the Veteran testified at a video teleconference hearing before the undersigned.  A transcript of that proceeding is of record.

The issues of: (1) entitlement to service connection for postoperative hallux valgus, left foot, with metatarsalgia; (2) entitlement to service connection for a right knee disability; (3) entitlement to a rating in excess of 10 percent for service-connected lumbar DDD and DJD prior to December 7, 2013, and in excess of 20 percent thereafter; and (4) entitlement to a rating in excess of 20 percent for service-connected cervical spine injury with DDD, left radicular pain, and neuropathy of the left upper extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the February 2015 Board hearing, the Veteran withdrew his appeal concerning the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for left knee DJD and entitlement to a compensable rating for migraine headaches, previously rated as chronic muscle contraction headaches.

2.  Service connection for postoperative hallux valgus, left foot, with metatarsalgia was last denied in an April 2005 rating decision, and the Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

3.  The evidence received since the April 2005 denial, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for postoperative hallux valgus, left foot, with metatarsalgia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for left knee DJD and entitlement to a compensable rating for migraine headaches, previously rated as chronic muscle contraction headaches, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).
2.  The April 2005 rating decision that denied entitlement to service connection for postoperative hallux valgus, left foot, with metatarsalgia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

3.  New and material evidence sufficient to reopen the claim of entitlement to service connection postoperative hallux valgus, left foot, with metatarsalgia has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the February 2015 Board hearing, the Veteran stated that he wished to withdraw his appeal of the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for left knee DJD and entitlement to a compensable rating for migraine headaches, previously rated as chronic muscle contraction headaches.  See Board Hearing Tr. at 2.  In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.

II. New and Material Evidence

The claim of entitlement to service connection for left foot metatarsalgia was initially denied by a March 1988 rating decision on the grounds that the disability existed prior to service and was not aggravated during active duty.  The Veteran was notified of the rating decision in March 1988, and did not appeal or submit any evidence within one year of notice of this rating decision.  Therefore, the March 1988 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran again submitted a claim of entitlement to service connection for a left foot disability in October 2004, and the claim was denied by the RO in an April 2005 rating decision on the basis that no new and material evidence had been submitted with which to reopen the claim.  The Veteran was notified of the rating decision in April 2005, and did not appeal or submit any evidence within one year of notice of this rating decision.  The RO's April 2005 denial of the claim is therefore final and not subject to revision on the same factual basis.  Id.

In January 2009, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for left foot hallux valgus.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence obtained since the April 2005 rating decision includes VA medical records, private medical records, and the February 2015 Board hearing testimony of the Veteran.  At the February 2015 Board hearing, the Veteran testified that he had been told by doctors while in service and by his VA treating doctors that his left foot disability was aggravated by the strain of running in boots in service.  See Board Hearing Tr. at 5-6.  The Board notes that the Veteran, as a lay person, is competent to describe observable symptoms and to report a contemporaneous medical diagnosis told to him by a doctor.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, all newly submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board therefore finds that the evidence submitted since the April 2005 rating decision, specifically that of the Veteran's credible lay testimony indicating that he was told by his in-service and VA treating physicians that his left foot hallux valgus was aggravated by his military service, sufficiently relates to one of the unestablished facts necessary to substantiate the claim of entitlement to service connection for postoperative hallux valgus, left foot, with metatarsalgia.  This evidence raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for postoperative hallux valgus, left foot, with metatarsalgia is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is reopening and remanding the Veteran's previously denied claim and remanding the remaining issues on appeal, and therefore, further consideration of VA's duties to notify and assist is unnecessary at this time.



ORDER

The appeal concerning the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for left knee degenerative joint disease is dismissed.

The appeal concerning the issue of entitlement to a compensable rating for migraine headaches, previously rated as chronic muscle contraction headaches, is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for postoperative hallux valgus, left foot, with metatarsalgia is reopened; the appeal is allowed to this extent.


REMAND

I.  Left Foot Examination

The Veteran contends that he has a left foot disorder that was aggravated during his military service.  Specifically, the Veteran has testified that his left foot pain increased in service due to the physical activity required, especially running in hard boots.  See Board Hearing Tr. at 9.  

The Veteran's November 1966 entrance examination noted that he had a disability of the left foot that was slightly symptomatic, and his November 1966 Report of Medical History indicated that he had a broken toe on the left foot and pain in that toe upon running.  A November 1966 letter from the Veteran's private physician stated that the Veteran was treated since 1962 for a valgus deformity with subsequent bunionectomy, which had resulted in splay foot and secondary metatarsalgia.  The Veteran has also testified that he was told by his doctors in service, and more recently by his VA doctors, that his left foot disorder was aggravated by service.  See Board Hearing Tr. at 5-6.  

To date, however, VA has not obtained a competent medical opinion on whether the Veteran's postoperative hallux valgus, left foot, with metatarsalgia was aggravated during his active duty service.  Accordingly, because there is insufficient medical evidence of record for the Board to adjudicate the issue at this time, a VA examination addressing this issue is necessary prior to further adjudication.  See McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

II. Right Knee Examination

The Veteran contends that he has a right knee disability that was incurred during his active duty service.  He testified in February 2015 that he injured his right knee in the early 1970s while jumping out of a truck, which caused his right knee to fold.  See Board Hearing Tr. at 22.  He stated that he did not have access to a medical treatment facility at the time, although he was unable to walk on that leg for several days.  Id. at 23.  He stated that he hurt his right knee a second time in the late 1970s when he was repelling off of a cliff, fell, and hit his knee on the rocks, and that he did not complain or seek treatment after that injury.  Id. at 24.  He also testified that he injured his knee in 2003, but that it had already been constantly bothering him since service until that subsequent additional injury.  Id. at 27.

The Veteran's representative stated at the February 2015 Board hearing that he believed the Veteran was treated in service on January 25, 1982, for pain in the bilateral kneecaps.  See Board Hearing Tr. at 21.  The Board notes that this appears to be incorrect, as the treatment record clearly refers to treatment of left knee pain, with "pain behind knee cap," and gives a diagnosis of left chondromalacia.  The Veteran's representative also referenced a February 7, 1986, in-service treatment for right knee pain vibrating to the entire leg.  Id. at 22.

The Veteran's service treatment records include a March 1978 evaluation that noted intermittent knee problems, but did not specify which knee was being referenced, and a February 1986 treatment note for pain radiating to the right knee.  The Veteran's in-service evaluations are otherwise silent for any complaints or treatment related to a right knee injury.

A May 2003 private treatment record indicates that the Veteran injured his right knee at work, and it was noted that he had never injured the knee before.  In June 2003 the Veteran had a diagnostic arthroscopy with bilateral meniscal debridement for bilateral meniscal tears.  A February 2015 X-ray shows that the Veteran has slight progression of mild medial compartment predominant osteoarthrosis of the right knee.

Based on this evidence, the Board finds that there is evidence that the Veteran incurred an in-service knee injury, based both on his service treatment records and his lay testimony.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  There is also evidence that the Veteran has a current disability of the right knee, and the Veteran has alleged a continuity of symptomatology from the time of service to the present.  As the Veteran has not yet been afforded a VA examination addressing the question of a possible relationship between his current right knee disorder and his service, and because there is insufficient medical evidence of record for the Board to adjudicate the issue at this time, a VA examination and medical opinion addressing the etiology of this disabilities is necessary for the Board to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

III. Cervical and Lumbar Spine Examination

In March 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ) from his private physician.  The physician indicated that the Veteran has current diagnoses of cervical sprain/strain, cervical spondylosis, intervertebral disc syndrome, radiculopathy, and lumbar spondylolisthesis.  The physician performed a physical examination and indicated that the Veteran had incapacitating episodes lasting at least 6 weeks in the past 12 months and unfavorable ankylosis of the entire spine.  These findings are significantly more severe than those found at the December 2013 VA examination, at which it was noted that the Veteran had no incapacitating episodes in the past 12 months and did not have any ankylosis of the spine.  The March 2015 DBQ findings are also internally inconsistent and unclear, as the March 2015 examiner indicated that the Veteran had cervical spine forward flexion to 40 degrees, which would suggest that the Veteran did not actually have complete ankylosis of the entire spine.  

There has also not been adequate assessment of the Veteran's related neurological symptoms.  See 38 C.F.R. § 4.71a, Note (1) (associated objective neurologic abnormalities associated with a spine disability are to be evaluated separately under an appropriate diagnostic code).  The December 2013 VA examination did not perform any neurological evaluations of the Veteran's upper extremities and noted only mild radiculopathy of the right lower extremity.  The March 2015 DBQ, however, indicated that the Veteran has severe paresthesias/dysthesias and numbness in his upper extremities, and a January 2001 VA examination found that the Veteran had bilateral upper extremity radiculopathy.  The Veteran also testified at the February 2015 Board hearing that he has lost partial use of his right arm and leg and that he has significant radicular pain in the right hip and leg.  See Board Hearing Tr. at 17-18.

The Board therefore finds that a new VA examination for the cervical and lumbar spines, including a neurological examination for the upper and lower extremities, is required prior to further adjudication of these issues.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

IV.  Treatment Records

The record indicates that there may be relevant, outstanding treatment records.  Specifically, at his February 2015 Board hearing, the Veteran reported that he has received treatment for his right knee at the Oklahoma City VA Health Care System since November 1987.  See Board Hearing Tr. at 26.  It does not appear that a request has been made for any VA treatment records dated prior to June 1996.  Accordingly, on remand, all outstanding treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records from the Oklahoma City VA Health Care System dated from November 1987 to June 1996 and since December 2013.  If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing #1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left foot disorders.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting a physical examination of the Veteran and performing all clinically-indicated diagnostic testing, the examiner is asked to address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's postoperative hallux valgus, left foot, with metatarsalgia condition, which was noted upon entry into active duty,  permanently increased in severity during his service?  

(b)  If the answer to (a) is "Yes," was the increase in severity clearly and unmistakably (obviously or manifestly) due to the natural progress of the disease?  

In providing the above opinions, the examiner should acknowledge and discuss the significance, if any, of: (1) the Veteran's November 1966 entrance examination, which noted that he had a disability of the left foot that was slightly symptomatic; (2) the Veteran's November 1966 Report of Medical History indicating that he had a broken toe on the left foot and pain in that toe upon running; (3) the November 1966 letter from the Veteran's private physician stating that the Veteran was treated since 1962 for a valgus deformity with subsequent bunionectomy, which had resulted in splay foot and secondary metatarsalgia; and (4) the Veteran's February 2015 testimony that he was told by his doctors in service, and more recently by his VA doctors, that his left foot disorder was aggravated by service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing #1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right knee disorders.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting a physical examination of the Veteran and performing all clinically-indicated diagnostic testing, the examiner is asked to address the following:

(a)  What are the Veteran's current diagnoses pertaining to the right knee?

(b)  For each diagnoses of the right knee, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  

In providing the above opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's assertions that: (1) he injured his right knee jumping from a truck, (2) he reinjured his right knee later in service while repelling off a cliff, and (3) he has experienced continuous right knee pain since service.  The examiner should also acknowledge and discuss the significance, if any, of the Veteran's service treatment records, which include: (1) a March 1978 in-service evaluation noting intermittent knee problems, and (2) a February 1986 treatment note for pain radiating to the right knee.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing #1, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his cervical and lumbar spine disabilities, as well as all associated neurological symptoms.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.  

All indicated tests and studies should be undertaken, and the examiner should identify and describe in detail all manifestations of the Veteran's service-connected cervical and lumbar spine disability.   

The examiner should also conduct range of motion testing of the spine, specifically noting whether (upon repetitive motion) there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; and/or (4) incoordination associated with the cervical and/or lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also state whether the Veteran's service-connected cervical and lumbar spine disability has caused intervertebral disc syndrome at any point since January 2008 (i.e., one year prior to the date that he filed his claim for an increased rating in January 2009), and if so, the examiner should document the number of weeks, if any, during each 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In providing the above findings/opinions, the examiner should specifically address the private medical opinion provided in the March 2015 DBQ indicating that the Veteran has had incapacitating episodes lasting at least six weeks in the past 12 month period, as well as unfavorable ankylosis of the entire spine.  If the examiner finds that the current results conflict with the findings of the DBQ, he must attempt to reconcile these disparate findings and support his explanation with reference to the Veteran's VA and private treatment records.

Further, the examiner should identify any neurological pathology related to the Veteran's service-connected cervical and lumbar spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved and whether there is any complete or incomplete paralysis.  If incomplete paralysis is present, the examiner should also indicate whether the functional impairment resulting from the incomplete paralysis is mild, moderate, moderately severe, or severe.  In doing so, the examiner should acknowledge and discuss the significance, if any, of the Veteran's February 2015 testimony that he has lost partial use of his right arm and leg and that he has significant radicular pain in the right hip and leg, which causes difficulty walking and completing other tasks of daily living.

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected cervical and lumbar spine disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


